TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                      JUDGMENT RENDERED DECEMBER 17, 2020



                                     NO. 03-20-00389-CV


                                   Brian Collister, Appellant

                                               v.

         KXAN-TV; Nexstar Media Group, Inc.; Chad Cross; Eric Lassberg; and
                           Catherine Stone, Appellees




       APPEAL FROM THE 345TH DISTRICT COURT OF TRAVIS COUNTY
         BEFORE CHIEF JUSTICE ROSE, JUSTICES BAKER AND KELLY
    DISMISSED FOR WANT OF JURISDICTION -- OPINION BY JUSTICE KELLY




This is an appeal from the judgment signed by the trial court on March 4, 2020. Having

reviewed the record, it appears that the Court lacks jurisdiction over the appeal. Therefore, the

Court dismisses the appeal for want of jurisdiction. Because appellant is indigent and unable to

pay costs, no adjudication of costs is made.